Richter, J.,
dissents in a memorandum as follows: The trial
court, in this nonjury trial, properly considered the lesser included offense of manslaughter in the second degree and its verdict was fully supported by the credible evidence. There is no dispute that manslaughter in the second degree (Penal Law § 125.15 [1]) is a lesser included offense of manslaughter in the first degree (Penal Law § 125.20 [1]), which is the crime charged. The critical question on this appeal is whether there is a reasonable view of the evidence to support a finding that defendant committed the lesser included offense but not the greater. That analysis turns on whether defendant’s actions can only be viewed as evidencing an intent to cause serious injury or whether the evidence also supports a finding that defendant acted recklessly in firing his weapon.
“[A] refusal to charge a lesser included crime is warranted only where every possible hypothesis but guilt of the higher crime [is] excluded” (People v Johnson, 45 NY2d 546, 549 [1978] [internal quotation marks and citations omitted]). In deciding whether, under any reasonable view of the evidence, the trier of fact could acquit defendant of the higher count and still find him guilty of the lesser one, the court must be guided by the principle that the trier of fact is free to accept or reject all or any part of the evidence (People v Henderson, 41 NY2d 233, 236 [1976]; People v Fernandez, 64 AD3d 307 [2009]).
Although defendant, in his direct testimony, sought to establish that he intentionally shot the victim to extricate himself from the victim’s van, the record, including defendant’s statements immediately following the shooting, supports a finding of recklessness. “A person acts recklessly” with respect to second-degree manslaughter “when he is aware of and consciously disregards a substantial and unjustifiable risk that [death] will occur” (Penal Law § 15.05 [3]). Here, defendant explained that he approached the van, which had been involved in an automobile accident outside his home, and opened the door to see if the driver was okay. The air bag had been deployed, and the driver was nonresponsive. Defendant asked the driver for his license, registration, and insurance card, but the driver was still nonresponsive. Defendant, who had positioned himself in the open door on the driver’s side of the van, claims that the driver pulled the door shut, trapping defendant in the door. The driver then started the car, but it did not catch the gear properly. According to defendant, he remained trapped in the door as the driver ultimately moved the vehicle forward. He claimed that he was running alongside the vehicle, with his body still trapped in the door. Somehow, defendant got “jerked,” he fired his weapon, *498which was in his right hand, and the door was released. The record establishes that defendant fired five shots in 1.2 seconds.
Although defendant testified that he fired the gun to extricate himself from the car, he denied that he had the intent to cause serious physical injury to the driver. He confirmed that when he first approached the vehicle, his intent was to render aid and not to arrest the driver. Yet, even after he determined that the driver was nonresponsive and dazed, he did not put his gun away. The medical evidence presented at trial showed that the fatal bullet was fired from behind, entering the victim through his upper left back. Based on this testimony, the court could have found that defendant, an experienced police officer and a Marine Corps veteran, acted recklessly when he fired his gun in the victim’s direction by consciously disregarding the risk of firing at such close range (see People v Abreu-Guzman, 39 AD3d 413 [2007], lv denied 9 NY3d 872 [2007]). Thus, the court, as the trier of fact, properly considered the lesser included offense.
The court’s decision to consider and to convict on the lesser offense also can be supported by the statements defendant made to other police officers and to medical personnel at the scene immediately following the shooting. These statements establish that defendant was standing next to the car, which brushed his elbow, and that he fired the gun at the car in response. Defendant never told any of the emergency responders that he was dragged by the vehicle. In fact, one paramedic specifically asked defendant if he had been dragged, and defendant said he had not. Before the grand jury, defendant testified that he broke loose and then fired his weapon. These statements are inconsistent with defendant’s trial testimony in which he sought to establish that he intentionally fired the gun so that he would be released from the vehicle. If, as defendant’s statements at the scene indicate, defendant was firing from outside the vehicle at close range but did not intend to seriously injure the driver, his actions provide a basis for a finding of recklessness.
The majority concludes, with no convincing explanation, that the verdict was against the weight of the evidence. “[A]ppellate courts have been careful not to substitute themselves for the [trier of fact],” and “[g]reat deference is accorded to the fact-finder’s opportunity to view the witnesses, hear the testimony and observe demeanor” (People v Bleakley, 69 NY2d 490, 495 [1987]). This Court recently emphasized these principles in People v Griffin (63 AD3d 635, 638 [2009], lv denied 13 NY3d 835 [2009]), stating that “[u]nder a weight-of-evidence analysis, a court does not take the place of the [trier of fact] in passing on questions of the reliability of witnesses and the credibility of *499testimony, instead it gives great deference to the [trier of fact’s] findings.” The trial court explicitly rejected defendant’s testimony that he was trapped in the door of the victim’s car and dragged. Instead, consistent with the statements made by defendant to the emergency personnel at the scene, the court concluded that defendant acted recklessly by shooting at the victim’s vehicle as it drove away after it struck defendant on his side.
Although the majority states that it is not rejecting-the trial court’s credibility findings, it appears that the majority is doing exactly that. The opinion recounts, in detail, defendant’s trial testimony about being dragged by the car, and concludes that defendant could have been trapped in the vehicle. The majority also notes the testimony of Damaris Marrero, a friend of defendant, who claimed at trial that she saw defendant being dragged by the car. Furthermore, the majority seeks to explain away the testimony of the paramedic who recalled that defendant told him he was not dragged. That paramedic documented in a written report, prepared on the night of the shooting, that defendant said he was “struck by car as he was standing next to it as the car sped off.” The majority cannot have it both ways; either it is substituting its own credibility findings for that of the trial court and accepting defendant’s version of the incident or it must reject defendant’s claim, as the trial court did, that he was trapped in the door when he repeatedly fired his weapon at close range.
The trial court’s decision to reject defendant’s trial testimony, particularly his claim about being dragged by the car, was warranted in light of the evidence and was well within its province as the trier of fact. There is no question that the air bag was deployed when defendant first approached the vehicle. Defendant acknowledged that the driver, who weighed close to 300 pounds, was dazed and unresponsive. Yet, according to defendant’s trial testimony, the driver was somehow able to reach behind defendant, an experienced police officer, and exert sufficient pressure on the car door, while the car was moving, to trap defendant with his left arm squeezed into the door frame and his legs sticking out of the car. Even more implausible was defendant’s claim that he would allow himself to be put in this position while he still had his gun unholstered in his right hand.
Defendant’s story also makes little sense when one carefully examines the sequence of events that led to the firing of the weapon. Defendant never logically explained how his right hand was released and how he managed to raise it up so that a shot could be fired into the back left side of the victim. Although de*500fendant testified at one point that he was “jerked” by the moving car, he did not adequately explain why, once the car moved, he did not fall to the ground. Nor did he address why he did not push on the door with his arms so that he could safely free himself. Instead, he sought to convince the court that the only way he could extricate himself was by shooting the driver in the back. His testimony about shooting while being trapped in the door of a moving car also was impossible to reconcile with the testimony of the People’s expert, who explained that the shots had to have been fired from a muzzle that was comparatively stationary.
Rather than credit this ludicrous story, the court was entitled to accept the far more believable statements defendant made at the scene as to how the incident occurred. These statements were made close in time to the shooting, before defendant had the opportunity to reflect and to tailor his testimony in any way. The statements also were made at a time when defendant was trying to obtain treatment for his alleged injuries, rather than later when he was trying to avoid legal liability. According to the paramedic who testified at trial, the only injury defendant mentioned was related to his right shoulder and right elbow. It is impossible to understand how defendant’s right elbow could have been injured, given his description of how he was trapped in the car door, particularly because it was his left arm that was bent in what he describes as a “chicken wing” position and his right hand that was used to shoot the victim.
Despite the fact that defendant’s testimony was at odds with that of other disinterested witnesses, and ignoring his obvious motive to lie, the majority seems to accept defendant’s farfetched account of the events prior to the shooting. The majority focuses on the number of shots defendant fired, suggesting that this proves that defendant acted intentionally rather than recklessly. Yet, it proves no such thing because the rapid firing of several shots could just as easily establish reckless conduct. Defendant told a police officer at the scene that the victim threw something at him and he fired the gun. Whether the firing was in response to this, or to the car’s briefly hitting him, the trial court’s conclusion that he acted recklessly by repeatedly firing in the car’s direction was supported by the record.
On appeal, defendant makes much of the fact that no expert testimony was offered as to whether it was proper for him to approach the car with his gun out and to leave it unholstered throughout the incident. This Court, in People v Colecchia (251 AD2d 5 [1998], lv denied 92 NY2d 895 [1998]), concluded that expert testimony was not required for the court to determine *501whether the police officer’s conduct in firing a fatal shot into the victim’s back was reckless and unjustified. Here, no expert testimony was necessary for the court to find reckless conduct, based on defendant’s statements made at the scene, which showed that he was not in any danger when he fired his weapon. Contrary to the majority’s analysis, the trial court’s decision to convict did not turn on whether defendant failed to follow patrol guide procedures, but on the fact that, facing no danger at the time, he recklessly fired at a moving vehicle, killing its occupant.
The majority tries to make this case into a referendum on the dangers faced by police officers investigating gunshots or making car stops. I do not question the difficulties faced by officers who come upon what may be a crime scene, especially before any backup arrives. But defendant acknowledged that the area outside his home was well lit, and the record establishes that he quickly realized that this was a car accident, not a potential crime scene. Defendant admitted that by the time he approached the car, he knew it was less likely that the sound he heard was a gunshot, and that it actually was a car crash. He further testified that he did not anticipate placing the driver of the car under arrest. Finally, neither defendant nor the majority adequately explains how defendant could have felt endangered when he saw the victim in the car dazed and unresponsive.*
On appeal, defendant argues that his sentence of 1 to 3 years of imprisonment was unduly harsh and should be modified in the interest of justice to a non-jail sentence. The majority, which concludes that the conviction should be reversed, does not address the question of sentence. I would also affirm defendant’s sentence. At sentencing, the court considered defendant’s service as a police officer, his service to his country as a Marine, and the devastation his conviction caused to his family. In fashioning a sentence, the court also appropriately considered the nature of the crime, which resulted in the loss of a life, and considered the plea of the victim’s family that a jail sentence be imposed. It is obvious from reading the sentencing minutes that the decision to impose a prison sentence on defendant was a difficult one for the sentencing court. The court acknowledged the split-second decisions that police officers must make when confronted with dangerous situations on the streets of this city. But the court further noted that at the time defendant fired his weapon, there was no danger confronting him. The court *502exercised leniency by imposing the minimum jail sentence permissible for this offense. In this tragic case, the lower court’s decision to convict and its sound exercise of discretion at sentencing should be left undisturbed.

 The majority’s reference to the justification defense makes little sense. If defendant was not being dragged, then he would have had no reasonable belief that deadly physical force was being used against him, and the justification defense would not be applicable.